Exhibit 10.8

 

TIME BROKERAGE AGREEMENT

 

This Time Brokerage Agreement, dated as of March 17, 2003, is made by and
between Simmons Lone Star Media, Ltd. (“Licensee”) and HBC Broadcasting Texas,
L.P. (“Broker”).

 

W I T N E S S E T H:

 

WHEREAS, Licensee has available broadcasting time and is engaged in the business
of radio broadcasting on radio station KTND(FM), licensed to Georgetown, Texas
(the “Station”); and

 

WHEREAS, Broker desires to avail itself of Station’s broadcast time for the
presentation of programming services, including the sale of advertising time;
and

 

WHEREAS, Licensee is the holder of all licenses issued by governmental
authorities used in the operation of the Station; and

 

WHEREAS, Licensee and Broker are parties to an Asset Purchase Agreement, of even
date herewith (the “Purchase Agreement”), pursuant to which Broker and its
affiliate have agreed to purchase the governmental licenses and other principal
assets relating to the Station;

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the parties hereto have agreed and do agree as follows:

 

1.                                       Facilities.  Licensee agrees to make
broadcasting transmission facilities available to Broker and to broadcast on the
Station, or cause to be broadcast, Broker’s programs.

 

2.                                       Term of Agreement.  This Agreement
shall commence at 12:01 a.m., Dallas, Texas time, on the Time Brokerage Date (as
defined in the Purchase Agreement) and, subject to the terms and conditions of
this Agreement, shall continue until the earliest of (i) 1:00 p.m., Dallas,
Texas time, on the 12th month anniversary of the Time Brokerage Date, (ii) the
closing of the transactions contemplated by the Purchase Agreement or (iii) the
termination of the Purchase Agreement.

 

3.                                       Payments.

 

3.1                                 Amount of Payments.  Broker hereby agrees to
pay Licensee for the broadcast of the programs hereunder the “Monthly Sum”
(defined hereinbelow), prorated (using a 30-day month) for any partial months
during the term.  As used herein, “Monthly Sum” shall mean $55,000.

 

3.2                                 Manner of Payments.  The Monthly Sum shall
be due and payable in full on the Time Brokerage Date and each subsequent
monthly anniversary thereof and shall be prorated for partial months.  The
failure of Licensee to demand or insist upon prompt payment in accordance
herewith shall not constitute a waiver of its right to do so.  If Broker shall
have produced and made available programming to air on the Station as provided
herein and such programming does not air due to Licensee preempting such
programming other than in

 

--------------------------------------------------------------------------------


 

accordance with Section 10 or 11 below, or if for any reason Licensee is unable
to broadcast such programming through no fault of Broker, or if this Agreement
is terminated for any reason (other than a breach of this Agreement by Broker)
prior to the end of a month, then Broker shall receive a payment credit to be
determined by multiplying (i) the Monthly Sum by (ii) the ratio of the amount of
time not aired to the total number of broadcast hours allotted to Broker each
month pursuant to Section 5.1 below.

 

4.                                       Programs.  Broker shall furnish or
cause to be furnished the artistic personnel and material for the programs as
provided by this Agreement, and all programs shall be in accordance with the
requirements and regulations of the Federal Communications Commission (“FCC”). 
All programs shall be prepared and presented in conformity with the regulations
of the FCC.  All advertising spots and promotional material or announcements
shall comply with all applicable federal, state and local regulations and
policies and shall be produced in accordance with quality standards established
by Licensee.

 

5.                                       Station Facilities and Operations.

 

5.1                                 Operation of Station.  Throughout the term
of this Agreement, Licensee shall make the Station available to the Broker for
operation with the authorized facilities 24 hours a day, seven days a week,
except for (i) at least two hours each week on Sunday morning between the hours
of 7:00 a.m. and 11:00 a.m. during which Licensee will be responsible for public
affairs programming dealing with issues affecting the Station’s service area and
(ii) downtime occasioned by routine maintenance (which in the case of routine
maintenance will be scheduled, to the extent practicable, to not exceed two
hours each Monday morning between the hours of 1:00 a.m. and 5:00 a.m). 
Licensee will use its reasonable efforts to perform any maintenance work
affecting the operation of the Station at off-peak hours.  It is further
understood and agreed that Licensee shall continue to retain full authority and
control over operation of the Station during the course of this Agreement; to be
responsible for assessment of the needs and interests of the community; and to
determine that the programs presented are responsive to such needs and
interests, and that all programming continues to meet all federal, state and
local laws, including those that govern political broadcast time, presentation
of lottery material, proper sponsor identification, and other programming in the
public interest.  Broker also agrees that all such programming as presented by
Broker will be in full compliance with all such applicable rules and
regulations.  Licensee shall also continue to be responsible for maintenance of
the Station’s public file in good order as required by the FCC, including timely
placement of a copy of this Agreement in that file; to prepare and timely file
in such file the quarterly issues/programs list as required by the FCC’s rules;
to timely file with the FCC all required reports or other records as required by
the FCC; and to otherwise comply in all respects with the FCC rules and
regulations, including those rules and regulations regarding requests for
political advertising.  Broker agrees to cooperate fully in the gathering,
compilation and completion of all such reports as may be required by Licensee. 
Broker agrees that Licensee will not owe any payment credit pursuant to Section
3.2(i) for any maintenance performed on the Station between the hours of  1:00
a.m. to 5:00 a.m., Monday through Sunday.

 

5.2                                 Interruption of Normal Operations.  If the
Station suffers loss or damage

 

2

--------------------------------------------------------------------------------


 

of any nature to its transmission facilities which results in the interruption
of service or the inability of the Station to operate with its authorized
facilities, Licensee shall notify Broker, and shall undertake (or authorize
Broker to undertake on Licensee’s behalf and at Licensee’s expense) such repairs
as necessary to restore the full-time operation of the Station with its
authorized facilities as soon as practicable.

 

5.3                                 Studio Location.  Licensee shall maintain a
main studio (“Main Studio”) capable of providing a broadcast quality signal to
the Station’s transmission facility and located in accordance with the rules and
regulations of the FCC.  To facilitate delivery of programming by Broker to
Licensee hereunder, Licensee hereby grants to Broker the non-exclusive right for
the term of this Agreement to use the equipment located in the Main Studio and
currently used by Licensee for broadcasting programs on the Station pursuant to
this Agreement (the “Broadcast Equipment”).  In addition, Broker shall have, and
Licensee hereby grants to Broker, a nonexclusive license to enter the Main
Studio for purposes of producing its programming hereunder. Such licenses shall
apply only to the Station and may not be assigned by Broker. Broker shall
maintain the Broadcast Equipment free and clear of liens, claims or encumbrances
of any third party claiming by, through or under Broker.

 

5.4                                 Transmission Facility.  Licensee shall
operate the Station’s transmission facility in accordance with the
authorizations issued to Licensee by the FCC.

 

5.5                                 Call Letters. Licensee hereby grants to
Broker a non-exclusive license to utilize the call letters of the Station during
the term of this Agreement solely for the purpose of delivering programming and
selling advertising in connection therewith, in accordance with this Agreement. 
Broker, however, shall not be required to use such call letters.  At Broker’s
request and sole expense, Licensee shall submit an application for and pursue a
change in the Station’s call letters, as reasonably directed by Broker.

 

6.                                       Handling of Mail.  Except as required
to comply with FCC rules and policies, including those regarding the maintenance
of the public inspection file (which shall at all times remain the
responsibility of Licensee), Licensee shall not be required to receive or handle
mail, cables, telegraph or telephone calls in connection with programs broadcast
hereunder unless Licensee at the request of Broker has agreed in writing to do
so.

 

7.                                       Programming and Operations Standards. 
Broker understands that broadcast program content must comply with certain
proscriptions including but not limited to those governing the broadcast of
obscenity and indecency; presentation of contests; lottery information; credit
terms; broadcast of telephone conversations; and political equal access, and
covenants that any such programming supplied by Broker will be in full
compliance with such restrictions.  In addition, Broker will promptly notify
Licensee of any violation of any such restriction that takes place and agrees to
hold Licensee harmless for any damages, fines or other liability or loss that
might result from any such broadcast program.  Broker further agrees to
cooperate fully with Licensee in complying with the FCC’s applicable rules and
regulations that govern the sale and placement of political advertising.

 

3

--------------------------------------------------------------------------------


 

8.                                       Responsibility for Employees and
Expenses.

 

8.1                                 Employees.  Broker shall employ and be
responsible for the salaries, taxes, insurance and related costs for all
personnel used in the production and transmission of its programming (including
without limitation salespeople, traffic personnel, board operators and
programming staff).  Broker agrees to abide by any and all legal provisions
relating to its own employees, including any equal employment policies contained
in Title VII of the Civil Rights Act of 1964 or in any other applicable federal,
state or local statute or regulation.  Licensee will provide and be responsible
for the Station personnel specified in Section 10 hereof.  All personnel shall
be subject to the overall supervision of Licensee consistent with the Broker’s
right to the use of the Station’s facilities as provided hereunder.

 

8.2                                 Operating Expenses.  Broker shall be
responsible for all costs associated with the production and delivery to the
Station’s transmitter site of Broker’s programming and shall also pay for all
telephone calls associated with production and listener responses, for all fees
to ASCAP, BMI and SESAC, license fees and for any other copyright fees
attributable to its programming broadcast or revenues generated on the Station.

 

8.3                                 Transmitter Site Expenses.  Licensee shall
remain responsible for the costs associated with the transmission of all
programming at the Station’s transmitter site (including but not limited to
rent, utilities, taxes and insurance).

 

9.                                       Advertising and Program Revenues. 
Broker shall retain all revenues for the sale of advertising time on the
programs it delivers to the Station and may sell such advertising in combination
with the sale of advertising on any other broadcast stations of its choosing. 
Licensee shall retain the revenue from the sale of any advertising on the
Station on programs not produced or delivered to it by Broker.

 

10.                                 Control of Station.  Notwithstanding
anything to the contrary in this Agreement, Licensee shall have full authority
and power over the operation of the Station during the period of this
Agreement.  Licensee shall provide and pay for a management level employee and
another employee who shall report solely to and be accountable solely to
Licensee and who shall direct the day-to-day operation of the Station.  Licensee
shall retain control over the policies, programming and operations of the
Station, including, without limitation, the right to decide whether to accept or
reject any programming or advertisements, the right to preempt any programs in
order to broadcast a program deemed by Licensee to be of greater national,
regional or local interest, and the right to take any other actions necessary
for compliance with the laws of the United States; the State of Texas; the
rules, regulations, and policies of the FCC (including the prohibition on
unauthorized transfers of control); and the rules, regulations and policies of
other federal governmental authorities.  From time to time as requested by
Licensee, Broker shall provide Licensee with information to enable Licensee to
prepare records, reports and logs required by the FCC or other local, state or
federal governmental agencies.

 

11.                                 Special Events.  Licensee reserves the
right, in its discretion, to preempt any of the broadcasts of the programs
referred to herein, and to use part or all of the time contracted for

 

4

--------------------------------------------------------------------------------


 

herein by Broker for the broadcast of events of special importance.  In all such
cases, Licensee will use its best efforts to give Broker reasonable notice of
its intention to preempt such broadcast or broadcasts.

 

12.                                 Force Majeure.  Any failure or impairment of
the Station facilities or any delay or interruption in broadcasting programs, or
the failure at any time to furnish facilities, in whole or in part, for
broadcasting, due to acts of God, strikes, or threats thereof, force majeure, or
to causes beyond the control of Licensee, shall not constitute a breach of this
Agreement, and Licensee will not be liable to Broker, except to the extent
allowing in each such case an appropriate payment credit for time not provided
or broadcasts not carried based upon a pro rata adjustment to amounts due as
specified in Section 3 calculated upon the length of time during which the
failure  or impairment exists or continues.

 

13.                                 Right to Use the Programs.  The right to use
the programs produced by Broker and to authorize their use in any manner and in
any media whatsoever shall be, and remain, vested solely in Broker.  Broker
shall retain all copyrights to programs, slogans, trade names, logos and all
other rights associated with the programs produced by Broker.

 

14.                                 Payola.  Broker agrees that it will not
accept any compensation or any kind of gift or gratuity of any kind whatsoever,
regardless of its value or form, including, but not limited to, a commission,
discount, bonus, materials, supplies or other merchandise, services or labor,
whether or not pursuant to written contracts or agreements between Broker and
merchants or advertisers, unless the payer is identified in the program as
having paid for or furnished such consideration in accordance with the FCC’s
requirements.

 

15.                                 Compliance with Law.  Broker agrees that,
throughout the term of this Agreement, Broker will comply with all laws and
regulations applicable in the conduct of Licensee’s business and Broker
acknowledges that Licensee has not urged, counseled or advised the use of any
unfair business practice.  In the event that any new law or regulation is
adopted which results in a material change in the terms of this arrangement (for
example, but not limited to, a restriction on the number of hours which may be
brokered), the parties agree to negotiate in good faith to modify this Agreement
to conform as closely as possible to the interests of both Broker and Licensee
and, in the event of their inability to so modify the Agreement, Broker or
Licensee may without penalty terminate the Agreement on 60 days’ notice to the
other, or such earlier time as the FCC may require.

 

16.                                 Indemnification; Warranty.  Broker will
indemnify and hold Licensee harmless against all liability for libel, slander,
illegal competition or trade practice, infringement of trade marks, trade names,
or program titles, violation of rights of privacy, and infringement of
copyrights and proprietary rights resulting from the broadcast or programming
furnished by Broker.  Further, Broker warrants that the broadcasting of its
programs will not violate any rights of others and Broker agrees to indemnify
and hold Licensee, the Station, and their respective officers, directors,
agents, stockholders, employees, and subsidiaries, harmless from any and all
claims, damages, liability, costs and expenses, including reasonable attorneys’
fees, arising from the broadcasting of such programs.  Licensee reserves the
right to refuse to broadcast any and all

 

5

--------------------------------------------------------------------------------


 

programs containing matter which is, or in the reasonable opinion of Licensee
may be, or which a third-party claims to be, violative of any right of theirs or
which may constitute a personal attack as the term is and has been defined by
the FCC.  Licensee will indemnify and hold Broker harmless against any and all
liability for libel, slander, illegal competition or trade practice,
infringement of trade marks, trade names, or program titles, violation of rights
of privacy, and infringement of copyrights and proprietary rights arising from
Licensee’s preemption and broadcast of Licensee’s own programs.  Further,
Broker’s and Licensee’s obligation to hold each other harmless against the
liabilities specified above shall survive any termination of this Agreement
until the expiration of all applicable statutes of limitation.  Unless an
indemnifying party assumes the defense of a claim for which indemnity is sought
hereunder on behalf of the indemnified party, the indemnified party shall have
the right to employ its own counsel to conduct such defense (which shall be at
the expense of the indemnifying party).  The indemnified party shall render to
the indemnifying party and its counsel such assistance as they may reasonably
require in order to ensure the proper and adequate defense of any claim for
which indemnity is sought hereunder.  Neither party will settle any claim for
which indemnity is sought or owed under this Section 16 in a manner which
imposes any cost or penalty on the other party without the other party’s prior
written consent.

 

17.                                 Events of Default; Cure Periods and
Remedies.

 

17.1                           Events of Default.  The following shall, after
the expiration of the applicable cure periods, constitute Events of Default
under the Agreement:

 

17.1.1                  Non-Payment.  Broker’s failure to timely pay the
consideration provided for in Section 3 hereof (“Payment Default”) for a period
of three business days after written notice of such non-payment.

 

17.1.2                  Covenant Default.  The failure of either party to
observe a material provision hereunder for a period of thirty (30) days after
written notice of such non-observance.

 

17.1.3                  Insolvency Events.  The occurrence of any of the
following events:

 

(i)                                     the entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Broker in an
involuntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Broker or for any substantial
part of its property, or ordering the winding up or liquidation of its affairs
and the continuance of any such decree or order unstayed and in effect for a
period of 30 consecutive days; or

 

(ii)                                  the commencement by Broker of a voluntary
case under the federal bankruptcy laws, as now constituted or hereafter amended,
or any other applicable federal or state bankruptcy, insolvency or other similar
law, or the consent by it to the appointment to or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of Broker or for any substantial part of its property,

 

6

--------------------------------------------------------------------------------


 

or the making by Broker of any assignment for the benefit of creditors, or the
admission by Broker in writing of its inability to pay its debts generally as
they become due.

 

17.2                           Termination Upon Default.  If an Event of Default
occurs, this Agreement shall automatically terminate (unless the non-defaulting
party otherwise elects in writing), and the non-defaulting party may take all
action necessary to remove Broker’s access to Licensee’s broadcasting
transmission facilities and receive from the defaulting party such damages or
other remedies as are available at law or at equity.

 

17.3                           Liabilities Upon Termination.  Broker shall be
responsible for all liabilities, debts and obligations of Broker accrued from
the purchase of air time and transmission facilities including, without
limitation, accounts payable, barter agreements and unaired advertisements. 
Upon termination, Broker shall return to Licensee any Broadcast Equipment or
other property of the Station used by Broker, its employees or agents, in
substantially the same condition as such Broadcast Equipment or other property
existed on the Time Brokerage Date, ordinary wear and tear excepted.

 

17.4                           Termination upon Order of Judicial or
Governmental Authority.  In the event that any court of competent jurisdiction
or any federal, state or local governmental authority designates a hearing with
respect to the continuation or renewal of the main license held by Licensee for
the operation of the Station, or orders the termination of this Agreement,
Licensee shall seek administrative or judicial appeal of, or relief from, such
order(s).  If the FCC designates the renewal application of the Station for a
hearing as a consequence of this Agreement or for any other reason, Licensee
shall be responsible for its expenses incurred as a consequence of the FCC
proceeding; provided however, that Broker shall cooperate and comply with any
reasonable request of Licensee to assemble and provide to the FCC information
relating to Broker’s performance under this Agreement.  In the event of
termination upon such governmental order(s), Broker shall pay to Licensee any
fees due but unpaid as of the date of termination as may be permitted by such
order(s), and Licensee shall reasonably cooperate with Broker to the extent
permitted to enable Broker to fulfill advertising or other programming contracts
then outstanding, in which event Licensee shall receive as compensation for the
carriage of such programming that which otherwise would have been paid to Broker
thereunder.

 

18.                                 Time Brokerage Challenge.  If this Agreement
is challenged at the FCC, Licensee and Broker will jointly defend this
Agreement. If portions of this Agreement do not thereafter receive the approval
of the FCC staff, the parties shall reform this Agreement, or at Broker’s option
and expense, seek reversal of the staff decision and approval from the full FCC
on appeal.

 

19.                                 Modification and Waiver.  No modification or
waiver of any provision of this Agreement shall in any event be effected unless
the same shall be in writing and signed by the party adversely affected by the
waiver or modification, and then such waiver and consent shall be effective only
in the specific instance and for the purpose for which given.

 

20.                                 No Waiver; Remedies Cumulative.  No failure
or delay on the part of Licensee or Broker in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any

 

7

--------------------------------------------------------------------------------


 

single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of Licensee and Broker herein provided are cumulative and
are not exclusive of any right or remedies which it may otherwise have.

 

21.                                 Construction.  This Agreement shall be
construed in accordance with the laws of the State of Texas, and the obligations
of the parties hereto are subject to all federal, state or municipal laws or
regulations now or hereafter in force and to the regulations of the FCC and all
other governmental bodies or authorities presently or hereafter to be
constituted.

 

22.                                 Headings.  The headings contained in this
Agreement are included for convenience only and no such heading shall in any way
alter the meaning of any provision.

 

23.                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns; provided, however, that Broker may not assign
this Agreement to any party unaffiliated with Hispanic Broadcasting Corporation
without the prior written consent of Licensee.

 

24.                                 Counterpart Signatures.  This Agreement may
be signed in one or more counterparts, each of which shall be deemed a duplicate
original, binding on the parties hereto notwithstanding that the parties are not
signatory to the original or the same counterpart.

 

25.                                 Notices. All notices and other
communications hereunder shall be in writing and shall be deemed given if mailed
by certified mail, return receipt requested, or delivered by nationally
recognized “next-day” delivery service, to the parties at the addresses set
forth below (or at such other address for a party as shall be specified by like
notice), or sent by facsimile to the number set forth below (or such other
number for a party as shall be specified by proper notice hereunder):

 

If to Broker:

 

c/o Hispanic Broadcasting Corporation

3102 Oak Lawn Avenue, Suite 215

Dallas, Texas 75201

Attn: President

Fax: (214)  525-7750

 

If to Licensee:

 

Simmons Media Group, LLC

515 South 700 East, #1C

Salt Lake City, Utah 84102

Attn:  David E. Simmons

Fax:  (801) 323-9316

 

8

--------------------------------------------------------------------------------


 

26.                                 Entire Agreement.  This Agreement (together
with the Purchase Agreement) embodies the entire agreement between the parties
and there are no other agreements, representations, warranties, or
understandings, oral or written, between them with respect to the subject matter
hereof.  No alterations, modification or change of this Agreement shall be valid
unless by like written instrument.

 

27.                                 Severability.  In the event that any of the
provisions contained in this Agreement is held to be invalid, illegal or
unenforceable shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provisions had
not been contained herein.

 

28.                                 Intended Beneficiaries.  The rights and
obligations contained in this Agreement are hereby declared by the parties
hereto to have been provided expressly for the exclusive benefit of such
entities as set forth herein and shall not benefit, and do not benefit, any
unrelated third parties.

 

29.                                 Mutual Contribution.  The parties to this
Agreement and their counsel have mutually contributed to its drafting. 
Consequently, no provision of this Agreement shall be construed against any
party on the ground that such party drafted the provision or caused it to be
drafted or the provision contains a covenant of such party.

 

30.                                 FCC Certification.  Licensee hereby
certifies that it will maintain ultimate control over the Station’s facilities,
including specifically control over station finances, personnel and
programming.  Notwithstanding the foregoing, Licensee shall have no power to set
the terms and conditions of employment for on-air personnel utilized for or in
connection with programming broadcast on the Station originated by or in
conjunction with Broker.  Broker hereby certifies that this Agreement complies
with Section 73.3555(a)(1) of the FCC’s rules, 47 C.F.R. 73.3555(a)(1).  In
addition, neither Broker nor any person or entity associated with Broker shall
have the ability to set the terms and conditions for on-air personnel utilized
for programming originated by Licensee and broadcast on the Station during the
term of this Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

Simmons Lone Star Media, Ltd.

 

By Simmons Media Group, LLC (general partner)

 

 

 

 

 

By:

/s/ David E. Simmons

 

 

 

David E. Simmons, Manager

 

 

 

 

 

HBC Broadcasting Texas, L.P.

 

By HBC GP Texas, Inc. (general partner)

 

 

 

 

 

By:

/s/ Jeffrey T. Hinson

 

 

 

Jeffrey T. Hinson, Senior Vice President

 

10

--------------------------------------------------------------------------------